Per Curiam.

Upon an adequate showing of probable cause, a warrant was issued authorizing the seizure of ‘' written records and other paraphernalia and equipment [specifying telephone numbers], used and possessed unlawfully in connection with illegal bookmaking operations. ” This court rejects the contention that this language is so broad as to be tantamount to authorization for a general search, and, to the extent that People v. Chilli (49 Misc 2d 540 [N. Y. City Crim. Ct., 1966]) holds to the contrary, we expressly overrule the same.
The judgment of conviction should be affirmed.
Concur — Hecht, Jr., J. P., Gold and Hofstadter, JJ.
Judgment affirmed.